DETAILED ACTION

This Office action responds to papers filed on 18 May 2021.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on August 11, 2021, December 8, 2021 and December 29, 2021, have been considered. A signed copy of each form is attached. 

The IDS filed on December 29, 2021 includes a non-patent literature document – KR Office Action, KR Application No. 202011023797 but has NOT been provided.  For this reason, the NPL reference is not considered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on June 6, 2020. It is noted, however, that applicant has not filed a certified copy of the IN 2020/11023797 application as required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “orchestrator” in claims 1, and 16 is a relative term which renders the claim indefinite. The term “orchestrator” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term orchestrator is defined by the Merriam-Webster dictionary as “to arrange or combine so as to achieve a desired or maximum effect.”  This general definition does not seem to apply to the claim limitations as presented in the claims are specification; thereby, resulting in indefiniteness.  Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. US 2017/0212487 A1 to Gupta et al..
The reference of prior art to Gupta et al. (herein after “Gupta”) teaches of a system for self-provisioning building equipment where the provisioning process includes providing provisioning data from an update file to the components of the main control unit or auxiliary control unit.  In doing so, the reference to Gupta teaches and/or fairly suggests the elements of the instant invention as follows.
According to independent claims 1, 11 and 16 where the control system for controlling operation of a plurality of building control devices, comprises:
a pool of virtual controllers hosted on one or more computing devices, each of the virtual controllers in the pool of virtual controllers configured to provide control commands for controlling one or more associate building control devices of the plurality of building control devices – the use of controllers to control one or more building devices is taught by Gupta in paragraph [0049], and Figs. 2 and 7 as the main controller which provides signals to the devices control devices 41, 43, 45, and 47, the use of a plurality of control units is taught in paragraph [0047] wherein the use of multiple control units is stated in plural.  The aspect of the control units being virtual is described in paragraph [0093] where a user interface model being configured to provide graphical user interface to provide display and monitoring capabilities;

a plurality of edge controllers, each of the plurality of edge controllers associated with at least one building control device and configured to receive and execute control commands from one or more of the plurality of virtual controllers of the pool of virtual controllers to control the associated one or more building control devices – the use of a plurality of auxiliary control units as depicted in Figs. 2 and 7 and explained in paragraphs [0049] and [0052] where it is stated that “the main and auxiliary controllers work together to provide various control functions”;
an orchestrator configured to monitor one or more operational characteristics of each of the plurality of virtual controllers in the pool of virtual controllers – taught in paragraphs [0082]-[0086] as the user interface which is capable of converting user inputs in electronic signals and commands for the main controller; and

the orchestrator further configured to modify one or more aspects of the pool of virtual controllers when one or more of the operational characteristics of one or more of the plurality of virtual controllers meets predetermined characteristics – the operating features of the “orchestrator” are explained in paragraphs [0085]-[0086] where the operations are explained with the provisioning process where the controllers are modified.  Given the best reasonable interpretation, the “orchestrator” is considered to be similar to the user interface wherein input/output data is entered/received as output characteristics and control characteristics.  Gupta teaches the use of a user interface as being used to initiate and control the provisioning process as explained in paragraph [0086] “provisioning options may include, for example, a “view current system version” menu option, an “update firmware” menu option, a “backup configuration” menu option, a “restore configuration” menu option, a “create factory defaults” menu option, a “restore factory defaults” menu option, a “change parameters” menu option, an “import key parameters” menu option, and an “import schedule” menu option. A user may select one of the available menu options to initiate a provisioning process corresponding to the selected option.”
Regarding independent claim 11 which is directed to a method of controlling operation of a building control device, comprises the steps of hosting a virtual controller on a server remote from the building site – is taught by Gupta in paragraph [0084] where the wireless controllability aspect is described as “main controller 30 is shown to include a data communications interface 110, a user interface 115, and a processing circuit 120. Data communications interface 110 can be or include wired or wireless interfaces (e.g., jacks, antennas, transmitters, receivers, transceivers, wire terminals, etc.) for conducting data communications with, for example, portable data storage device 60, measurement devices 31, control devices 41, communications network 50, auxiliary control units 32-36, or other external devices or data sources …” and the step of modifying one or more aspects of the virtual controller when one or more of the operational characteristics meets one or more predetermined characteristics is taught in paragraph [0102] as “in response to a selection of the “change parameters” menu option, user interface module 135 may relay a command for all writable configuration parameters (e.g., runtime configuration data 139) to provisioning module 137. Provisioning module 137 may query the system for such parameters and respond by providing user interface module 135 with a list of all changeable parameters and the current values corresponding to each parameter …”, in addition to the above stated limitations.

As per claims 4, 5, and 12, the control system of claim 1 and method of claim 11, respectively, states wherein modifying one or more aspects of the pool of virtual controllers comprises adding/replacing a new virtual controller to pool of virtual controllers and mapping one or more of the plurality of edge controllers to the new virtual controller.  This feature of the instant invention is taught by Gupta in paragraph [0171] wherein “hardware monitor 608 may alert self-provisioning module 164 and/or main controller 30 when new (e.g., recently found, recently added, recently connected, etc.) hardware is detected in any of the monitored devices.”  

With claims 6 and 17, the control system of claims 5 and 16, states wherein the new virtual controller includes an updated firmware version or application version relative to the replaced virtual controller. The updating of the firmware is taught by Gupta in paragraph [0171] where a new hardware component is detected and a message is sent to the provisioning module containing information of the new hardware module. 

As per claims 7, 14 and 19, the control system of claims 1 and 16 and method of claim 11 is further cited to  wherein at least one of the plurality of edge controllers is an IO controller that is operatively coupled with the associated at least one building control device.  In paragraph [0085] Gupta teaches the use of I/O systems with the controller in the form of a user interface which include an input and output device.

Claims 8, 15, and 20, state the control system of claims 1, and 16, and the method of claim 11, wherein at least one of the plurality of edge controllers is part of the associated at least one building control device.  In paragraph [0050] Gupta teaches the various controllers that are controlled by the main (virtual) and auxiliary (edge) controllers. 

Regarding claim 9, the control system of claim 1 is further limited to wherein at least one of the plurality of edge controllers is configured to provide one or more parameters to two or more of the of the virtual controllers in the pool of virtual controllers.  In paragraph [0102] Gupta teaches “in response to a selection of the “change parameters” menu option, user interface module 135 may relay a command for all writable configuration parameters (e.g., runtime configuration data 139) to provisioning module 137. Provisioning module 137 may query the system for such parameters and respond by providing user interface module 135 with a list of all changeable parameters and the current values corresponding to each parameter …”.

Claim 10 is directed to the control system of claim 9, wherein the one or more parameters include one or more of a sensed condition and an alarm.  The use of alarms for alerting is taught as triggers in paragraphs [0167] and [0174], where “triggers may be any predefined event, occurrence, or any condition. For example, a trigger may be the presence of one or more corrupted system components, a loss of sync between slave devices and a master controller device, the insertion of a USB storage device with an updated package file, a remote package download notification, etc.“

As per claim 18, the control system of claim 16, wherein one or more of the predetermined characteristics indicate that the virtual controller is non-functioning is cited.  In paragraph [0053] Gupta describes this facet as “main controller 30 and auxiliary control units 32-36 may utilize any type of control methodology (e.g., feedback control, model predictive control, pattern recognition adaptive control, PID control, feed-forward control, open loop control, etc.) to translate an input signal (e.g., a setpoint, a feedback signal, an error signal, etc.) into a control signal for control devices 41, 43, 45, and 47.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2017/0212487 A1 to Gupta et al..
 as applied to claims 1 and 11 above, and further in view of US Patent Application Publication No. US 2009/0141795 A1 to Horie.
Although the teachings of Gupta explain the features of a system and method for controlling operations of a plurality of building control devices as aforementioned, the reference does not specifically teach of the virtual controllers assigning additional or less memory and/or processing resources to one or more of the virtual controllers. In claims 2, 3, and 13 the control system of claim 1 and method of claim 11, include wherein modifying one or more aspects of the pool of virtual controllers comprises assigning additional/less memory and/or processing resources to one or more of the virtual controllers in pool of virtual controllers.  The assigning of additional memory is taught in paragraphs [0062]-[0063]  where the provisioning module includes partitions is taught as adding space to the controller to be able to store more data.  However, Gupta fails to specifically teach all of the claimed   limitations.  For this reason, the prior art of Horie is introduced.  Horie teaches of methods for an apparatus which encodes data and stores the encoded data in a memory, where the size of the memory is variable.  The published application teaches the elements of claims 2, 3, and 13 in paragraph [0013] where “determining an amount of available memory space in the memory; determining a number of items of encoded data to be stored in the available memory space; and adjusting a size of the each of the items of encoded data to be stored in the available memory space based on an upper limit of the size of one of the items of encoded data at the set value of the control parameter.”  The “adjusting” of the size of data to be stored in memory is determined to be commensurate with the claimed aspect of assigning of more or less memory.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Gupta with that of Horie to allow for increased reliability as indicated by Horie.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. US 2022/0206448 A1		Zhang et al.
Teaches of a system for virtual commissioning of a building management system

US Patent Application Publication No. US 2022/0206445 A1		Reichl et al.
Relates to a system for virtual commissioning of a building management system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 7:00 am to 1:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        November 15, 2022


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119